DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 10/2/2020 including the preliminary amendment filed on 12/11/2020. Claims 1-5 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because of the following informalities:
The shading in Figures 1-3 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
Further, the reference characters should have arrows or callouts pointing to the feature or element that is being referenced, rather than placing the reference character 
The dimension lines in Fig. 3 should be deleted.
The cross-section lines in Fig. 2 should be deleted, since it appears that the drawings do not contain drawings showing views of the cross-sections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the following limitations are indefinite because the limitations lack proper 
“the use” (line 3), “the cores” (line 4), “the block” (line 4; is the block referring to the building block?).
Claim 2, “larger openings” and “more insulation” are indefinite because the terms, “larger” and “more” lack a point of reference. It is unclear what the openings are larger than and what the insulation is more than as claimed.
Claim 3, “weigh less” and “make it easier” are indefinite because the terms “less” and “easier” lack a point of reference. It is unclear what weight and level of difficulty are compared to as claimed.
Claim 4, “the acceptance” is indefinite because the limitation lacks proper antecedent basis in the claim.
Claim 4, “greater size and amounts of horizontal reinforcement bars (rebar)” is indefinite because the term, “greater” lacks a point of reference. It is unclear what the size and amounts are compared to as claimed.
Claim 4, “(rebar)” is indefinite because it is unclear if the limitation is required, since the limitation is in parentheses. As currently claimed, the limitation is not required.
Claim 5, “easier routing” is indefinite because the term “easier” lacks a point of reference. It is unclear what the level of difficulty is compared to as claimed.
Claim 5, “block” (last line) is indefinite because the limitation lacks proper antecedent basis in the claim. Is the block referring to the building block?
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 17/062,629 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Claims 1-5 of the instant application are identical to claims 1-5 of the reference application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer (US 20080184650).
Claim 1, Fischer provides a preformed substantially rectangular building block 100 for constructing walls [0009] that may be insulated with the use of either preformed inserts that are placed within the cores of the block during construction, may be filled with liquid expandable foam insulation after construction (note that recitation of “may be” renders the limitation optional and thus not required by the claim; foam inserts 202, 204 or spray foam [0069]).
Claim 2, Fischer further provides larger openings (117, 119 by cross webs 110; Fig. 1) to allow for more insulation (compared to some other known blocks; Fig. 1).
Claim 3, Fischer further provides wherein the block weighs less and makes it easier for construction (compared to some other known blocks; Fig. 1).
Claim 4, Fischer further provides wherein the block allows for the acceptance of greater size and amounts of horizontal reinforcement bars (rebar) (the block is capable of accepting a greater size and amount of horizontal reinforcement bars compared to some other known blocks; 300; compared to some other known blocks; Fig. 3).
Claim 5, Fischer further provides wherein the block allows for easier routing of electrical conduit and plumbing pipes without cutting block (the block is capable of easier routing of electrical conduit and plumbing pipes without cutting block compared to some other known blocks; 402; [0017], [0022], [0057], [0058]; Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635